Citation Nr: 1640889	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  10-39 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for service-connected degenerative disc disease of the lumbar spine with disc protrusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his most recent VA examination to evaluate his back disability is out of date.  See August 2016 Appellate Brief.

VA treatment records indicate that the Veteran applied for and was awarded disability benefits from the Social Security Administration (SSA).  See April 2014 VA History and Physical Note ("He has social security disability due to back issues.").  Records from the SSA are likely to include information relating to the severity of the Veteran's back disability as well as the impact of his back disability on his occupational functioning.  The VA must make as many attempts as necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  Such efforts must continue unless it is determined that the records do not exist or the custodian does not have them.  Id.  Because SSA records have not been associated with the claims file or determined to be unavailable and SSA records are relevant to the claim on appeal, this matter must be remanded so the records can be obtained.

The Veteran himself is asked to assist the VA in obtaining these records in order to expedite his case. 

The VA has a duty to assist a Veteran in making his case.  See 38 U.S.C. § 5103A.  That duty includes providing the Veteran with a medical examination when the elements of Section 5103A(d)(2) have been met.  McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006); 38 U.S.C. § 5103A(d)(2).  The VA provided the Veteran with an examination in May 2009 for the purpose of evaluating the Veteran's back disability.  The Veteran has asserted that his condition has worsened since the 2009 examination and has requested an updated examination.  See August 2016 Appellate Brief.  Because the Veteran has alleged that his disability has worsened and because this matter is being remanded for additional records that should be reviewed by an examiner, the Board finds that the Veteran is entitled to an updated examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion must be based upon consideration of the Veteran's prior medical history and examinations); Olson v. Principi, 3 Vet. App. 480, 482 (1992) ("Where the veteran claims a disability is worse than when originally rated, and the evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.").

The Board notes, however, that the Veteran was previously scheduled for a VA examination in 2015.  The Veteran failed to appear and has not provided good cause for his failure to appear.  While the Board is remanding this matter to permit the Veteran another VA examination, the Veteran should understand that the VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).  Rather, the Veteran must cooperate in obtaining the evidence necessary to adjudicate the Veteran's claim, including attending VA exams.  See, e.g., 38 C.F.R. §§ 3.159 (c) (requiring claimant to "cooperate fully with VA's efforts" to obtain both VA and non-VA medical records) and 3.655(b) (setting forth potential consequences when a veteran fails to appear for a scheduled examination).  The Veteran should be aware that a failure to appear at a scheduled examination without good cause may result in his claim being rated based on the available medical evidence or, if appropriate, denied.  See 38 C.F.R. §  3.655 (b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records for treatment at Chillicothe from August 2015 to the present.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

2.  Obtain any outstanding records from the Social Security Administration.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

3.  Schedule the Veteran for a VA examination to evaluate his service-connected back disability.  After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:

The current symptoms experienced by the Veteran as a result of his back disability, to include an opinion regarding the severity and clinical significance of those symptoms and their impact on his occupational functioning.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


